Citation Nr: 1410212	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2010 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma. 

In February 2012, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is causally related to active duty.  

2. The evidence is at least in equipoise as to whether the Veteran's tinnitus is causally related to active duty.  


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss was incurred inservice.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2. Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred inservice. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  Given the favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate it has been accomplished.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran currently has both tinnitus and hearing loss.  In a February 2012 private audiology examination, objective testing revealed bilateral hearing loss as defined by 38 C.F.R. § 3.385 (2013). 


500
1000
2000
3000
4000
Right
30
30
35
50
40
Left
55
35
40
45
50

At the examination, the Veteran also claimed that he experienced ringing in both of his ears.  Tinnitus is a subjective disorder and a diagnosis can be based on the lay testimony of the Veteran.  Charles v. Principi, 16 Vet. App. 370, 347 (2002).  

There are conflicting opinions, however, as to whether his hearing loss and tinnitus are related to active duty.  Although the Veteran's DD-214 shows that his duties were predominately administrative-his military occupational specialty was clerk typist-at a February 2011 VA examination, he stated that at times he was required to work on the flight line where he was exposed to noise from airplane engines.  The Veteran also noted that after service he worked at a tire plant for three months without hearing protection, as a teacher for eight years, and as a real estate appraiser for 34 years.  The appellant reported that he had some recreational noise exposure from hunting and driving tractors but that he wore hearing protection for that.  

The February 2011 VA audiologist opined that it was less likely than not that his hearing loss was related to service given his in-service duties as an administrative specialist.  She did not opine as to whether tinnitus was service-related because he denied experiencing it.  However, in a February 2012 hearing, the Veteran argued that he had misunderstood the examiner's question to be whether he experienced "tendonitis," which he denied, because he was unfamiliar with the medical terminology for ringing in the ears.  

A February 2012 private audiologist opined that both the Veteran's hearing loss and tinnitus were related to service since his only significant occupational noise exposure occurred during service.  She also noted that the Veteran reported otologic symptoms-including tinnitus, which is often the first symptom of acoustic trauma-that began during service.  

Both opinions are provided by audiologists.  Both are equally probative.  Hence, the Board finds that the evidence is in equipoise as to whether the Veteran's hearing loss and tinnitus are related to service.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection is granted.  Gilbert, 1 Vet. App. at 53.   


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


